
	
		III
		112th CONGRESS
		2d Session
		S. RES. 607
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2012
			Mr. Johnson of South
			 Dakota (for himself, Mr. Thune,
			 Mr. Reid, Mr.
			 McConnell, Mr. Akaka,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bingaman,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Heller, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Kerry, Mr.
			 Kirk, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Toomey, Mr. Udall of
			 Colorado, Mr. Udall of New
			 Mexico, Mr. Vitter,
			 Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable
		  George McGovern, former United States Senator and Congressman from the State of
		  South Dakota.
	
	
		Whereas the Honorable George McGovern represented the
			 individuals of his beloved State of South Dakota for over 22 years, serving in
			 the United States House of Representatives and the United States Senate;
		Whereas the Honorable George McGovern was the Democratic
			 Party nominee for President of the United States in 1972;
		Whereas the Honorable George McGovern was the first
			 director of the Food for Peace program under President John F. Kennedy;
		Whereas the Honorable George McGovern flew 35 missions as
			 a B-24 Liberator pilot during World War II, and earned the Distinguished Flying
			 Cross;
		Whereas the Honorable George McGovern served as chair of
			 the Senate Select Committee on Nutrition and Human Needs, and was instrumental
			 in the establishment of nationwide access to anti-hunger programs;
		Whereas the Honorable George McGovern was a recipient of
			 the Presidential Medal of Freedom, the highest civilian award in the United
			 States;
		Whereas the Honorable George McGovern taught thousands of
			 students as a respected professor at Dakota Wesleyan University in Mitchell,
			 South Dakota;
		Whereas the Honorable George McGovern authored 14 books on
			 diverse topics, including politics, philosophy, history, and his own personal
			 experiences; and
		Whereas the public service of the Honorable George
			 McGovern inspired millions of individuals in the United States to dedicate time
			 and energy to the goal of a more compassionate and peaceful world: Now,
			 therefore, be it
		
	
		That—
			(1)the Senate has
			 heard with profound sorrow and deep regret of the passing of the Honorable
			 George McGovern and extends heartfelt sympathy to the family and friends of the
			 Honorable George McGovern;
			(2)the Senate
			 acknowledges and commends the lifetime of public service of the Honorable
			 George McGovern;
			(3)the Secretary of
			 the Senate communicate these resolutions to the House of Representatives and
			 transmit an enrolled copy thereof to the family of the deceased; and
			(4)when the Senate
			 adjourns today, it stand adjourned as a further mark of respect to the memory
			 of the Honorable George McGovern.
			
